DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 15-20.

Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest “etching portions of the multilayer LED stack to form an optical sensor conductor region, an LED conductor region, and a glassy carbon electrode conductor region; depositing a glassy carbon material in the optical sensor conductor region, the LED conductor region, and the glassy carbon electrode conductor region; and etching the glassy carbon material to form an optical sensor conductor, a multilayer LED stack conductor and glassy carbon electrodes disposed on a portion of the buffer layer” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-14 are also allowed as they depend from an allowed base claim.

The closest prior art Nishizono (2007/0029558) discloses a substrate (3) formed of a zirconium diboride (ZrB2); and a gallium nitride (GaN) optical sensor stack (24/25/26) disposed on a portion of the ZrB2 substrate. Nishizono does not disclose all the method steps as explained above and further depositing a glassy carbon material in the optical sensor conductor region, the LED conductor region, and the glassy carbon electrode conductor region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 7, 2021